[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 9, 2009
                                No. 08-15999                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 07-01043-CV-J-HTS

DIANE PARRISH,


                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 9, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Diane Parrish appeals from the district court’s order, affirming the
Commissioner of Social Security Administration’s (“Commissioner”) termination

of her disability insurance benefits (“DIB”), pursuant to 42 U.S.C. § 423. The

administrative law judge (“ALJ”) initially determined that Parrish was disabled in

1991. Following a periodic reexamination of Parrish’s condition, the

Commissioner found that, on August 1, 1995, Parrish had medically improved and

her residual functional capacity (“RFC”) had increased. Accordingly, it terminated

her DIB as of that date. Subsequent to that finding of medical improvement, this

case has been remanded by the district court on two occasions. Following each

remand, the ALJ again found that Parrish had medically improved and her

disability had ceased as of August 1, 1995.

      On appeal, Parrish argues that the ALJ improperly disregarded evidence that

(1) in 1990, she received state workers’ compensation benefits for her disability,

and (2) the symptoms that a doctor found that she was suffering in 2002 were

essentially the same as those for which she originally was granted DIB, limiting

her ability to work to four hours per day.

      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based upon proper legal standards.” Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is defined as more

than a scintilla, i.e., evidence that must do more than create a suspicion of the



                                             2
existence of the fact to be established, and such relevant evidence as a reasonable

person would accept as adequate to support the conclusion.” Foote v. Chater, 67
F.3d 1553, 1560 (11th Cir. 1995) (per curiam) (internal citation omitted).

      A claimant’s continued entitlement to disability benefits must be reviewed

periodically. 20 C.F.R. § 404.1594(a). Generally, the Commissioner must

determine if there has been any medical improvement in the person’s impairments

and, if so, whether the medical improvement is related to the person’s ability to

work. Id.; see also 20 C.F.R. § 404.1594(c) (discussing the Commissioner’s

determination of medical improvement and its relationship to a claimant’s abilities

to do work). Medical improvement is any decrease in the medical severity of a

claimant’s impairment that was present at the most recent finding of disability. 20

C.F.R. § 404.1594(b)(1). We have held that “there can be no termination of

benefits unless there is substantial evidence of improvement to the point of no

disability.” McAulay v. Heckler, 749 F.2d 1500, 1500 (11th Cir. 1985) (per

curiam). In making such a determination, “a comparison of the original medical

evidence and the new medical evidence is necessary to make a finding of

improvement.” Id. First, as to the workers’ compensation benefits, we find that the

district court committed no error. Because a decision by another agency about

whether a claimant is disabled is based on its rules, and because the Commissioner



                                          3
must make its own determination based on social security law, a determination

made by another agency that a claimant is disabled is not binding on the

Commissioner. See 20 C.F.R. § 404.1504. Nevertheless, “[t]he findings of

disability by another agency, although not binding on the [Commissioner], are

entitled to great weight.” Bloodsworth v. Heckler, 703 F.2d 1233, 1241 (11th Cir.

1983). However here, the state decided to grant workers’ compensation benefits to

Parrish in 1990, well before the finding of medical improvement and termination

of benefits in 1995. As such, the state’s determination regarding benefits has little,

if any, relevance to the determination of medical improvement and termination of

disability.

       Second, as to a prior doctor’s evaluation in 2002, we find that Parrish’s

argument fails for similar temporal reasons as noted above with regard to workers’

compensation benefits. Parrish relies upon a medical evaluation performed in

2002, well after the finding of medical improvement and termination of benefits in

1995. Hence, that 1995 evaluation does not, and cannot, undermine the finding of

medical improvement in 1995 because the subsequent 2002 evaluation did not

purport to consider Parrish’s condition in 1995. At best, the subsequent 2002

evaluation may constitute evidence that, since the termination of benefits, Parrish’s

impairments have worsened.



                                           4
      Upon careful review of the administrative proceedings, the medical record,

the proceedings in the district court, and upon consideration of the parties’ briefs,

we find no error. We find that the ALJ did not err in excluding these items from

his evaluation of medical improvement. Accordingly, we affirm.

      AFFIRMED.




                                           5